MICHAEL GOLDBERG, in his capacity as
Liquidating trustee of the WOODBRIDGE
LIQUIDATION TRUST

EDUARDO G. DIAZ and DIAZ RETIREMENT
CONSULTANT

Case 19-51071-BLS Doc19 Filed 08/25/20 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE 2020 AUG 25 AM 8: 86

US BANKRUPT RY C

DISTRICT OF DEL AWARE
Plaintiff,
Adversary Proceeding

vs. Case No. 19-51071 (BLS)

wee we wer ee SS

Defendant

 

The Defendant, Eduardo G. Diaz and Diaz Retirement Consultant respectfully submits

the following request for a 30-day extension to this Honorable Court and to the

Liquidating Trustee of the WOODBRIDGE LIQUIDATING TRUST, MICHAEL GOLDBERG.

Y NSION

The following 30-day request by the Defendant is needed for the following reasons:

1.

The Defendant is recently in possession of this Adversary Motion by the Trustee
of the WOODBRIDGE LIQUIDATION TRUST allowing not enough time to assemble the
necessary documentation needed for a proper response.

The Defendant has made a request to third parties for documentation that is
needed to properly respond to the court and have not received in return the
documentation requested.

The Defendant just recently received documentation in his control that was in
storage and has not had the appropriate time to review all the files that may
be needed to respond to the Trustee’s motion.

The collection of all documentation and therefore the necessary time needed to
review all documents, in control of the Defendant and third-parties, has been
affected by the Covid-19 pandemic.

The extension is needed for the defendant to properly file the appropriate

forms required by the Court NECESSARY FOR THE Defendant to proceed pro se.

 
Case 19-51071-BLS Doc19 Filed 08/25/20 Page 2 of 2

On Friday August 21, 2020, at 8:20AM Central Time, the Defendant called the
Plaintiff’s attorney Bradford J. Sandler of Pachulski Stang Ziehle & Jones LLP
to request an extension. The Defendant left a message as instructed on his
voice mail with his name, telephone number, and his request. The Defendant’s

called was not returned.

1, 2

Defendant
